The judgment of the court was pronounced by
Smdell, J.
The paper signed by a justice of the pe'ace, under which the property of the plaintiff was seized, was void on its face, and the anterior proceedings were also void. The constable who made" the seizure, and those of the defendants who are proved to have aided him in it, were, therefore, unprotected by any legal warrant, and are answerable in damages.
It is, therefore, decreed that, the judgment of the court below, except as to the defendant McCondhay, be reversed; and it is further decreed that Jacob Smith, administrator of John McKinney’s succession, do recover of the defendants Horatio Chambliss, Samuel Mather, John Cuihbersom, Joseph Ft Haden, and Warrick Ferguson, the sum of $90, with costs in both courts.